Citation Nr: 1023133	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968 
and from February 2003 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Records such as a February 2004 VA primary care note reveal 
that the Veteran has been diagnosed and treated for Type II 
diabetes mellitus.  While the Veteran has apparently never 
filed a claim for service connection for diabetes mellitus 
(although he listed diabetes mellitus as a service-connected 
condition in box 6 on his April 2009 VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability), the Board finds that the evidence of record 
raises such a claim.  As such, this matter is referred to the 
RO for appropriate action.  Likewise, in April 2009 VA 
received the Veteran's claim of entitlement to a TDIU.  This 
issue is also referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006 the RO made a formal finding of a lack of 
information required to corroborate stressors associated with 
the Veteran's claim for serve connection for PTSD.  The May 
2006 RO's finding was based, in large part, on a reply from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly USASCURR) essentially indicating that the 
Veteran's claimed stressors (in particular, a stressor 
related to witnessing the death of civilians) lack sufficient 
specificity for verification.  

In a statement received in April 2007, and as essentially 
requested by the RO, the Veteran provided additional 
information concerning his stressors for his PTSD claim.  The 
Board observes that the Veteran's representative (in the May 
2010 written brief presentation) has waived initial RO 
consideration of the evidence.  Upon review of the Veteran's 
April 2007 statement, the Board finds that an attempt to 
verify the asserted stressor related to being mortared during 
his service in Vietnam should be undertaken.

In a related matter, the Board observes that the Veteran's DD 
214 from his first period of service appears to reflect 
service in Vietnam.  Accordingly, the Board finds that the 
AOJ should make another attempt to obtain the Veteran's 
medical and personnel records from his first period of 
service.

In a September 2005 addendum to an April 2005 VA psychiatric 
evaluation, the examiner essentially indicated that the 
Veteran's psychiatric problems were related to, in part, the 
Veteran's physical problems, including his feelings of 
fatigue and weakness.  The Board finds that such comments 
raise the issue of service connection for psychiatric 
disability as due to service-connected disability, an aspect 
of the claim that the RO has yet to adjudicate.  In this 
regard, the Board observes that the Veteran is currently 
service-connected for conversion hemiparesis, claimed as loss 
of use of the right upper and lower extremities due to 
cerebrovascular accident; the disability is rated as 40 
percent disabling under Diagnostic Codes 9424-5025.

The Board finds that the Veteran should be scheduled for a VA 
psychiatric examination that addresses the matters presented 
by this appeal.

In a statement received in March 2009, the Veteran referenced 
VA medical records (including an October 2008 VA examination 
and a February 2009 VA treatment record) that are not 
associated with claims file.  While it appears that the VA 
records in question pertain to the Veteran's back and knees, 
the AOJ must ensure that all pertinent VA records are 
associated with the claims file.  In this regard, it appears 
that no VA records dated subsequent to January 2006 are 
currently of record.

Correspondence received in April 2009 (but dated in December 
2007) from the Social Security Administration (SSA) reveals 
that the Veteran has been deemed entitled to SSA disability 
benefits effective from June 2005.  The Board finds that such 
records should be obtained and associated with claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain 
the 
Veteran's service medical and personnel 
records covering his first term of 
service (April 1966 to April 1968) and 
associate them with the claims file.

2.  The AOJ should contact the Veteran 
and request that he furnish the 
locations and dates of treatment or 
examinations from VA medical providers 
for psychiatric disability and service-
connected conversion hemiparesis.  The 
AOJ should seek to obtain copies of all 
treatment records referred to by the 
Veteran, in particular from 2006 
forward, and which have not already 
been associated with the claims folder.

3.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

4.  The AOJ should attempt to obtain the 
relevant unit records from the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly USASCURR) 
pertaining to the Veteran's service in 
Vietnam to corroborate the Veteran's 
claimed stressor of being subjected to 
rocket and mortar fire.

5.  Schedule the Veteran for a VA 
psychiatric examination.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disability, to include 
posttraumatic stress disorder (PTSD), is 
related to service or service-connected 
disability.  If PTSD is diagnosed, the 
examiner must identify the stressors that 
serve as the basis for the diagnosis.  
The examiner should conduct all necessary 
testing and evaluation and indicate 
whether or not he or she has reviewed the 
claims folder.

6.  The AOJ should then readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disability, to include posttraumatic 
stress disorder (PTSD), to include as 
secondary to service-connected 
disability.  If the benefit sought is 
not granted to the Veteran's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should 
be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


